NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CREATION UPGRADES, INC.,
Plaintiff-Appellan.t,
V.
UNITED STATES,
Defendant-Appellee.
2010-5098
Appea1 from the United States Court of Federa1
Claims in case no. 09-CV-788, Senior Judge John P.
Wiese.
ON MOTION
ORDER
Upon consideration of Creation Upgrades, Inc.’s mo-
tion f0r a 45-day extension of ti1ne, until August 26, 201(),
to file their opening brief,
IT ls ORDERED TH_AT:
The motion is gTanted. No further extensions should
be anticipated.

CREATION UPGRADES V. US
FOR THE COURT
11 1 5 mm fs/ Jan Horba1y
Date
ccc David Efron, Esq.
S
Michael D. Austin, Esq.
J an H0rba1y
C1erk
FlLED
u.s. count or APPmLs FOR
mr FEoERAL consult
JUL 15 2010
1AnH0RBALY
owns